ABRAMSON, J.,
Concurring:
The dissenting opinions raise some valid points regarding the unique nature of the school setting and the rehabilitative focus of Kentucky’s juvenile justice system, but I believe the majority opinion embodies the better approach to this thorny issue. Often when serious school-based events are evolving, it will be unclear whether the matter -will proceed in the juvenile division of district court or in the circuit court. Consistent with the Miranda Court’s objective that rules in this area be clear, the majority opinion establishes a bright-line rule that gives juveniles the same protections we afford adults if they respond to a custodial interrogation without the benefit of Miranda warnings. Moreover, this case illustrates that even seemingly less serious matters that proceed in the juvenile division of district court will not always lead to the individual receiving the rehabilitative benefits of our juvenile system. Young people, like N.C., who “age out” of the juvenile system may well end up serving time in jail with adults. While those individuals have an adjudication rather than a conviction, they still experi*866ence adult-defendant consequences. Unless and until the General Assembly provides a rehabilitative alternative for those individuals who were juveniles at the time of the offense but who can no longer participate in the juvenile system, it is inappropriate in my view to deprive them of the protections afforded adults through Miranda warnings and application of the suitable exclusionary rule.
As a final note, I would also observe and emphasize that the public safety exception which allows the admission of certain statements made prior to any Miranda warnings was recognized in New York v. Quarles, 467 U.S. 649, 104 S.Ct. 2626, 81 L.Ed.2d 550 (1984). See also Henry v. Commonwealth, 275 S.W.3d 194 (Ky.2008) (adult defendant’s pre-warning statements admissible where defendant was believed to have abandoned a gun in an area accessible to the public; admissibility limited to responses to questions designed to locate and remove gun); Smith v. Commonwealth, 312 S.W.3d 353 (Ky.2010) (adult defendant’s statement not admissible under public safety exception because there was no quantifiable safety threat, simply a vague belief that a gun might be present in the defendant’s apartment). This safety exception has been used in the school context where there was credible evidence of a gun on school grounds. See Commonwealth v. Dillon D., 448 Mass. 793, 863 N.E.2d 1287 (2007) (holding that the public-safety exception applied where a thirteen-year-old middle school student was found in possession of bullets and, before having been properly Mirandized, was questioned about a gun).
MINTON, C.J., joins.